Citation Nr: 0028636	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

The propriety of the initial 50 percent rating for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
May 1972. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted the veteran entitlement to 
service connection for PTSD and assigned an initial 30 
percent rating effective June 1, 1995.  The RO assigned a 
temporary total rating effective March 24, 1995.  

By rating decision dated March 1998, the RO increased the 
veteran's initial rating to 50 percent effective June 1, 
1995.  The RO assigned a temporary total rating effective 
August 30, 1997, and continued the 50 percent rating 
effective October 1, 1997.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran is challenging the propriety of the initial 50 
percent rating assigned for his PTSD.  Effective November 7, 
1996, VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include PTSD. 61 Fed. Reg. 
52,695 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary. See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 1991) can be no earlier than the effective date 
of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

In an April 1997 decision, the Social Security Administration 
(SSA) determined that the veteran was entitled to disability 
benefits due to PTSD, depression, and pulmonary embolisms.  
However, other than VA records, the records considered by the 
SSA are not of record.  VA's duty to assist includes 
obtaining Social Security Administration records.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 371 (1992).  As such medical 
records might have a bearing on the veteran's claim 
challenging the propriety of the initial 50 percent rating 
for PTSD, the veteran's claim must be remanded so that the 
aforementioned records can be obtained.  

The veteran was last afforded a VA examination in June 1997.  
Inasmuch as the veteran's claim must be remanded in order to 
obtain the aforementioned SSA records, the veteran should 
also be afforded another VA examination.  As the Court noted 
in Massey v. Brown, 7 Vet.App. 204 (1994), rating decisions 
must be based on medical findings that relate to the 
applicable criteria.  In Massey, the Court reviewed a 
psychiatric rating and discussed the applicable criteria for 
rating psychiatric disabilities.  The Court noted that 
ratings must be based on medical findings which address the 
specific rating criteria.  

In view of the Court's instructions in Massey, the veteran 
should be afforded another VA examination in which the 
examiner has access to the veteran's medical history, thereby 
enabling the examiner to describe the veteran's symptoms in 
terms consistent with the rating criteria.

In March 1998, a vocational rehabilitation evaluation 
apparently was conducted by Career Connections, LLC.  In May 
1998, the RO wrote to the veteran requesting that he complete 
an enclosed VA Form 2142 in order to obtain such evaluation.  
However, no reply was received from the veteran.  In light of 
the need to obtain the aforementioned SSA records, the RO 
should also mail the veteran another VA Form 2142 in order to 
obtain the vocational rehabilitation evaluation conducted by 
Career Connections, LLC.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain all relevant 
current medical records regarding the 
veteran's PTSD.  The RO should request 
that the veteran complete a VA Form 2142 
in order that any vocational 
rehabilitation evaluations from Career 
Connections, LLC can be obtained.  

2.  The RO should contact the Social 
Security Administration and obtain copies 
of all medical records considered by the 
Social Security Administration in their 
April 1997 decision.

3.  After all records are obtained in 
accordance with the directives in 
paragraph one, the RO should schedule the 
veteran for a VA psychiatric examination 
in order to determine the nature and 
severity of the veteran's PTSD.  The 
findings of the examiner must address the 
presence or absence of symptoms set forth 
in the new and old criteria contained in 
the rating schedule.  All appropriate 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic 
Psychological Inventory are to be 
accomplished.  The examiner should assign 
a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities.  A complete rationale for 
any opinion expressed must be provided.  
The examiner's report must include 
answers to the following questions:

a.  Does the veteran have suicidal 
ideation?  

b.  Does the veteran have 
obsessional rituals which interfere 
with routine activities?

c.  Is the veteran's speech 
intermittently illogical, obscure, 
or irrelevant?

d.  Does the veteran have near-
continuous panic or depression 
affecting his ability to function 
independently, appropriately, and 
effectively?

e.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of 
violence)?

f.  Does the veteran have spatial 
disorientation?

g.  Does the veteran neglect his 
personal appearance and hygiene?

h.  Does the veteran have difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting?

i.  Is the veteran unable to 
establish and maintain effective 
relationships?

j.  Does the veteran have gross 
impairment in thought processes or 
communication?

k.  Does the veteran have persistent 
delusions or hallucinations?

l.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, 
what are examples of such behavior?

m.  Is the veteran in persistent 
danger of hurting himself or others?

n.  Is the veteran intermittently 
unable to perform activities of 
daily living (including maintenance 
of minimal personal hygiene)?

o.  Is the veteran disoriented to 
time or place?

p.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or his own name?

q.  Is the veteran unable to obtain 
or retain employment because of his 
PTSD?

r.  If the veteran is unemployable 
because of several disorders 
including his PTSD, the examiner 
should estimate the percentage which 
his PTSD contributes to his 
unemployability.

s.  Is the veteran's ability to 
establish and maintain effective or 
favorable relationships with people 
severely impaired?

t.  Does the veteran have 
psychoneurotic symptoms of such 
severity and persistence so that 
there is severe impairment in the 
ability to obtain or retain 
employment?

u.  Are the attitudes of all 
contacts of the veteran's (except 
the most intimate) so adversely 
affected as to result in virtual 
isolation in the community?

v.  Does the veteran have totally 
incapacitating psychoneurotic 
symptoms bordering on gross 
repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior?

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim challenging the 
propriety of the initial 50 percent 
rating for PTSD.  The RO must take into 
account the guidance provided by the 
Court in Fenderson v. West, 12 Vet.App. 
119 (1999), including consideration of 
whether a staged rating is appropriate.  
The RO should consider the veteran's 
claim pursuant to the old criteria up to 
November 7, 1996, and, thereafter, under 
both the old and new criteria, applying 
whichever is more favorable to the 
veteran.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).





